18‐1054‐cv 
      Raymond Loubier Irrevocable Tr. v. Loubier 
                                UNITED STATES COURT OF APPEALS 
                                    FOR THE SECOND CIRCUIT 
                                                
                                       SUMMARY ORDER 
      
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.    CITATION TO 
A  SUMMARY  ORDER  FILED  ON  OR  AFTER  JANUARY  1,  2007,  IS  PERMITTED  AND  IS 
GOVERNED  BY  FEDERAL  RULE  OF  APPELLATE  PROCEDURE  32.1  AND  THIS  COURT=S 
LOCAL RULE 32.1.1.    WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH 
THIS  COURT,  A  PARTY  MUST  CITE  EITHER  THE  FEDERAL  APPENDIX  OR  AN 
ELECTRONIC  DATABASE  (WITH  THE  NOTATION  ASUMMARY  ORDER@).    A  PARTY 
CITING  TO  A  SUMMARY  ORDER  MUST  SERVE  A  COPY  OF  IT  ON  ANY  PARTY  NOT 
REPRESENTED BY COUNSEL.   
       
 1          At a stated term of the United States Court of Appeals for the Second Circuit, 
 2    held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the 
 3    City of New York, on the 20th day of March, two thousand nineteen. 
 4     
 5          PRESENT:  PIERRE N. LEVAL, 
 6                           RAYMOND J. LOHIER, JR., 
 7                                       Circuit Judges, 
 8                           LEWIS A. KAPLAN,* 
 9                                       District Judge.   
10          ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ 
11          RAYMOND LOUBIER IRREVOCABLE TRUST, 
12          NOELLA LOUBIER IRREVOCABLE TRUST, 
13          ESTATE OF GERVAIS A. LOUBIER, 
14     
15                           Plaintiffs‐Appellants, 
16     
17                    v.                                                         No. 18‐1054‐cv 
18                                                                              
19          NOELLA LOUBIER, RAYMOND LOUBIER 


      * Judge Lewis A. Kaplan, of the United States District Court for the Southern District of 
      New York, sitting by designation.   
 1              REVOCABLE TRUST, NOELLA LOUBIER 
 2              REVOCABLE TRUST,   
 3                       
 4                               Defendants‐Appellees.† 
 5              ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ 
 6              FOR APPELLANTS:                                           EDDI ZYBER ZYKO, Middlebury, 
 7                                                                        CT. 

 8              FOR APPELLEES:                                    HOWARD M. CAMERIK, Gray 
 9                                                                Robinson, P.A., Fort 
10                                                                Lauderdale, FL (Jeffrey P. 
11                                                                Mueller, Day Pitney LLP, 
12                                                                Hartford, CT, on the brief). 

13              Appeal from a judgment of the United States District Court for the District 

14    of Connecticut (Warren W. Eginton, Judge). 

15              UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, 

16    AND DECREED that the judgment of the District Court is AFFIRMED.   

17              Plaintiffs appeal from a judgment of the District Court (Eginton, J.) 

18    dismissing their case rather than transferring it to the Southern District of 

19    Florida.    We assume the parties’ familiarity with the underlying facts and the 

20    record of prior proceedings, to which we refer only as necessary to explain our 

21    decision to affirm. 



      †    The Clerk of Court is directed to amend the official caption as shown above.   

                                                       2 
 1          The District Court did not abuse its discretion when it opted to dismiss 

 2    rather than transfer the Plaintiffs’ case.    See Minnette v. Time Warner, 997 F.2d 

 3    1023, 1026 (2d Cir. 1993).    In deciding whether it would be in the “interest of 

 4    justice” to transfer the case to a court with proper jurisdiction, the District Court 

 5    was entitled to consider (1) whether the claim would be meritless “in the court 

 6    that has jurisdiction”—that is, the United States District Court for the Southern 

 7    District of Florida, Daniel v. Am. Bd. of Emergency Med., 428 F.3d 408, 436 (2d 

 8    Cir. 2005) (quotation marks omitted), and (2) the Plaintiffs’ diligence in choosing 

 9    a proper forum, Spar, Inc. v. Info. Res., Inc., 956 F.2d 392, 394 (2d Cir. 1992).     

10          Both of these factors counseled against transfer here.     

11          First, the Plaintiffs’ case is meritless under Florida law: Neither their trusts 

12    nor their estates are distinct legal entities under Florida law capable of bringing 

13    suit on their own behalf or being a party to litigation.    Raymond Loubier 

14    Irrevocable Tr. v. Loubier, 858 F.3d 719, 730 (2d Cir. 2017); Tennyson v. ASCAP, 

15    477 F. Appʹx 608, 611 (11th Cir. 2012) (“Under Florida law the only party who has 

16    the capacity to sue on behalf of an estate is the duly appointed legal 

17    representative of the estate.”); Spradley v. Spradley, 213 So. 3d 1042, 1045 (Fla. 


                                                  3 
 1    Dist. Ct. App. 2017); 18 Fla. Jur. 2d Decedentsʹ Property § 721.    Even if the 

 2    Plaintiffs did have the capacity to sue, none has a claim for an accounting under 

 3    Florida law because none is owed a fiduciary duty by any of the Defendants—by 

 4    virtue, for example, of being a beneficiary of a trust.    See Zaki Kulaibee 

 5    Establishment v. McFliker, 771 F.3d 1301, 1311 (11th Cir. 2014); see Loubier, 858 

 6    F.3d at 723–24 & n.4. 

 7          Second, the District Court did not err in determining that the Plaintiffs 

 8    lacked diligence with their choice of a proper forum.    Soon after the Plaintiffs 

 9    first filed their claim in 2013, the Defendants argued that the District Court 

10    lacked personal jurisdiction.    The Plaintiffs now concede that the facts do not 

11    establish personal jurisdiction over the Defendants.     

12          We have considered the Plaintiffs’ remaining arguments and conclude that 

13    they are without merit.    For the foregoing reasons, the judgment of the District 

14    Court is AFFIRMED.     

15                                            FOR THE COURT:   
16                                            Catherine O=Hagan Wolfe, Clerk of Court   




                                                 4